Citation Nr: 9926789	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for left knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is productive of pain 
and crepitus.

3.  The veteran's left knee disability is productive of pain, 
crepitus, and degenerative change.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
patellofemoral pain syndrome of the left and right knees in 
June 1993 and assigned separate noncompensable evaluations 
effective from March 1993.  In a November 1998 rating 
decision, the RO increased the evaluation for each knee to 10 
percent effective from April 1997.

The veteran's patellofemoral pain syndrome of the left and 
right knees has been awarded separate 10 percent schedular 
evaluations pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  According to the rating schedule, traumatic 
arthritis is to be rated as degenerative arthritis and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
38 C.F.R. § 4.17a, Diagnostic Code 5003 (1998).  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998), 
limitation of flexion to 45 degrees and limitation of 
extension to 10 degrees is rated at 10 percent.  For an 
increase to 20 percent, flexion must be limited to 30 degrees 
and extension to 15 degrees.  The rating schedule 
contemplates normal flexion of the knee at 140 degrees and 
extension at 0 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion or upon degenerative or traumatic 
arthritis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered.  The VA is required to 
consider whether an increased evaluation could be assigned on 
the basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  A 
separate rating need not be made for pain but the impact of 
pain must be considered in making a rating decision.  See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon v. Brown,10 
Vet.App. 194,196 (1997). 

In the alternative, the veteran's bilateral knee disability 
may be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under this Diagnostic Code, slight 
recurrent subluxation or lateral instability of the knee is 
rated at 10 percent and moderate recurrent subluxation or 
lateral instability of the knee is rated at 20 percent.  
Moreover, if the veteran is rated under Diagnostic Code 5257 
and there is x-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero percent rating under 
Diagnostic Codes 5260 or 5261, a separate rating is available 
under Diagnostic Code 5003 or 5010.  VAOPGCPREC 9-98.

In summary, the Board finds that the veteran has been 
afforded several VA examinations and that he has received 
routine VA outpatient care.  These examinations and visits 
provide a consistent and comprehensive assessment of his 
bilateral knee disability.  Based upon this medical evidence, 
the Board concludes that the record does not support higher 
evaluations for the veteran's bilateral knee patellofemoral 
pain syndrome.

VA outpatient records from June 1997 through June 1998 
reflect that the veteran presented regularly with complaints 
of bilateral knee pain.  During the visits, no objective 
findings were made other than occasional crepitus.  In 
particular, the veteran was found to have good range of 
motion, and no instability, tenderness, or swelling of the 
knees.  In April 1997, the veteran was assessed with minimal 
degenerative joint disease of the left knee, based upon x-ray 
findings.

During VA examinations in September 1997, February 1998, and 
October 1998, the veteran complained of increasing knee pain 
since 1993.  He described it as an aching pain, worse on the 
left, and aggravated by standing, ambulating, and stair 
climbing.  The veteran worked full-time but could no longer 
participate in sports.  Objective findings included no edema, 
swelling, deformity, instability, loss of strength, nonunion, 
or loose motion.  Range of motion was measured as essentially 
normal, with full extension and flexion to 125 degrees.  
There was the presence of bilateral crepitus, left worse than 
right.  The veteran could heel and toe stand, but could not 
perform a deep knee bend due to pain.  An x-ray performed in 
October 1998 showed minimal spurring of the patella of the 
left knee and mild medial joint space narrowing of the right 
knee.  All examiners diagnosed the veteran with bilateral 
patellofemoral pain syndrome.  In addition, one examiner 
diagnosed him with osteoarthritis of the left patella.

Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
bilateral knee disability.  In particular, the examiners have 
discovered only a minimal loss of range of motion and no 
instability of the knees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (1998).  In addition, the 
evidence has not shown ankylosis or other disability of the 
knees which would warrant a higher evaluation pursuant to 
alternative Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 52625263 (1998).

The Board recognizes that it must consider whether the 
veteran's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1998).  The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, the 
examiner in September 1997 commented that he made no 
objective observations of weakness, excessive fatigability, 
incoordination, or pain on movement.  Likewise, the VA 
examiner in October 1998 observed that the veteran could not 
identify a specific painful portion of the range of motion.  
The examiner further stated that the veteran's range of 
motion was not limited and no fatigue or weakness was 
present.  Finally, the veteran has continued to work full-
time and has reported no impairment of the activities of 
daily living.

The Board emphasizes that claims of functional loss due to 
pain or weakness must be supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  The Board 
further observes that, although the veteran fails to meet the 
criteria for a 10 percent evaluation under any Diagnostic 
Code, the RO has correctly considered the existence of 
chronic pain and has granted separate 10 percent evaluations.  
Therefore, the Board can find no basis under which to grant 
the veteran increased evaluations and the appeal must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
bilateral knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

